Order, Supreme Court, Bronx County (Howard Silver, J.), entered March 17, 2003, which denied as untimely defendant’s motion to settle an order based on a prior decision granting defendant’s motion for summary judgment dismissing the *302complaint, unanimously reversed, on the facts and in the exercise of discretion, without costs, the motion granted and the matter remanded to Supreme Court, Bronx County, with directions to sign the order defendant submitted for settlement. Appeal from order, same court and Justice, entered August 7, 2003, which, insofar as appealed from, denied defendant’s motion for renewal or reargument, unanimously dismissed, without costs, as academic.
Based on our review of the particular facts of this case, and in view of the need to conserve judicial resources, we exercise our discretion, in the interest of justice, to excuse defendant’s failure to submit an order for settlement of the decision granting the motion for summary judgment within the time provided by 22 NYCRR 202.48, and grant the motion to permit late settlement of such an order (see e.g. Kikenborg v New York City Health & Hosps. Corp., 291 AD2d 281, 281 [2002], lv denied 98 NY2d 608 [2002]; Delahanty v DeGuire, 280 AD2d 638, 639 [2001]). We note that plaintiff will be entitled to take an appeal from the settled order, and we express no view as to the merit of any such appeal. Concur—Tom, J.P., Mazzarelli, Sullivan, Ellerin and Friedman, JJ.